                                                                            Case 2:21-cv-03440-ODW-SK Document 1 Filed 04/22/21 Page 1 of 18 Page ID #:1



                                                                                    1 ATKINSON, ANDELSON, LOYA, RUUD & ROMO
                                                                                      A Professional Law Corporation
                                                                                    2 Damian J. Martinez        State Bar No. 200159
                                                                                         Damian.Martinez@aalrr.com
                                                                                    3 Ivy Gao                   State Bar No. 312267
                                                                                         Ivy.Gao@aalrr.com
                                                                                    4 201 South Lake Avenue, Suite 300
                                                                                      Pasadena, California 91101-4869
                                                                                    5 Telephone: (626) 583-8600
                                                                                      Fax: (626) 583-8610
                                                                                    6
                                                                                      Attorneys for Plaintiff Andrew Berman
                                                                                    7
                                                                                    8                       UNITED STATES DISTRICT COURT
                                                                                    9                     CENTRAL DISTRICT OF CALIFORNIA
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                   10
                                                                                   11 ANDREW BERMAN, an individual,           Case No.
                                                                                   12                    Plaintiff,           COMPLAINT FOR
                                        P ASADE NA, C ALI FORNI A 9 110 1-4 86 9
                                         201 SOUTH LAKE AVENUE , SUITE 300
                                           A PROFESSIONAL CORPORATION



                                             TE LEPHO NE: (6 26 ) 583 -86 00




                                                                                   13 v.                                      1. FRAUD
                                                 FAX: (626) 583-8610
                                                   ATTORNEYS AT LAW




                                                                                   14 NCM GROUP LLC d/b/a NCM                 2. BREACH OF FIDUCIARY DUTY
                                                                                      WIRELESS f/k/a NCM WIRELESS
                                                                                   15 INC., a Florida limited liability       3. BREACH OF CONTRACT
                                                                                      company, NCM WIRELESS
                                                                                   16 HOLDINGS INC., a Florida                4. BREACH OF IMPLIED COVENANT
                                                                                      Corporation, RAHMEEN FARUDI,            OF GOOD FAITH AND FAIR
                                                                                   17 an individual, ILAN DORON, an           DEALING
                                                                                      individual; and DOES 1 through 50,
                                                                                   18 inclusive,                              5. UNJUST ENRICHMENT
                                                                                   19                    Defendants.          6. UNFAIR COMPETITION IN
                                                                                                                              VIOLATION OF BUSINESS AND
                                                                                   20                                         PROFESSIONS CODE SECTION 17200,
                                                                                                                              ET SEQ.
                                                                                   21
                                                                                   22                                         DEMAND FOR JURY TRIAL
                                                                                   23
                                                                                             Plaintiff, Andrew Berman, an individual, ("Plaintiff" or “Berman”), hereby
                                                                                   24
                                                                                        brings this complaint against defendants, NCM GROUP LLC d/b/a NCM
                                                                                   25
                                                                                        WIRELESS, formerly known as NCM WIRELESS INC (“NCM Group”)., NCM
                                                                                   26
                                                                                        WIRELESS HOLDINGS INC. (“NCM Group and collectively with NCM Holdings
                                                                                   27
                                                                                        Inc., "NCM"), RAHMEEN FARUDI, individually ("FARUDI"), ILAN DORON,
                                                                                   28
                                        017574.00008
                                        32498841.1
                                                                                                                        COMPLAINT
                                                                            Case 2:21-cv-03440-ODW-SK Document 1 Filed 04/22/21 Page 2 of 18 Page ID #:2



                                                                                    1 individually ("DORON" and collectively with NCM and FARUDI, "Defendants"),
                                                                                    2 and DOES 1 through 50 (Plaintiff and all defendants sued herein, collectively, the
                                                                                    3 “Parties”), and alleges as follows:
                                                                                    4                            JURISDICTION AND VENUE
                                                                                    5        1.     This Court has jurisdiction over this matter pursuant to 28 U.S. Code
                                                                                    6 § 1332 (a) because the amount in controversy exceeds the sum of Seventy-Five
                                                                                    7 Thousand Dollars ($75,000.00) and the Parties are citizens of different States.
                                                                                    8        2.     The true names and capacities of those defendants sued herein as Does
                                                                                    9 1 through 50, inclusive, are unknown to Plaintiff, who therefore sues said
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                   10 Defendant(s) by such fictitious names. Plaintiff will amend this Complaint to allege
                                                                                   11 their true names and capacities when the same have been ascertained pursuant to
                                                                                   12 Fed.R.Civ.P. 15 (c)(3).
                                        P ASADE NA, C ALI FORNI A 9 110 1-4 86 9
                                         201 SOUTH LAKE AVENUE , SUITE 300
                                           A PROFESSIONAL CORPORATION



                                             TE LEPHO NE: (6 26 ) 583 -86 00




                                                                                   13        3.     This is an action for damages and equitable relief.
                                                 FAX: (626) 583-8610
                                                   ATTORNEYS AT LAW




                                                                                   14        4.     Plaintiff Andrew Berman, an individual, is a citizen and resident of
                                                                                   15 Los Angeles County, California.
                                                                                   16        5.     Defendant NCM GROUP LLC d/b/a NCM WIRELESS, formerly
                                                                                   17 known as NCM WIRELESS INC. (“NCM Group”), is a Florida limited liability
                                                                                   18 company doing business in Miami-Dade County, Florida. Pursuant to 28 USC
                                                                                   19 1332(c)(l), "[A] corporation shall be deemed to be a citizen of any State by which it
                                                                                   20 has been incorporated and of the State where it has its principal place of business"
                                                                                   21 and that for purposes of diversity jurisdiction, a limited liability company has the
                                                                                   22 citizenship of its membership.        As stated below, NCM GROUP LLC’s sole
                                                                                   23 members RAHMEEN FARUDI and ILAN DORON.                       DORON is a citizen of
                                                                                   24 Florida and FARUDI resides in Florida and in Asuncion, Paraguay.
                                                                                   25        6.     Defendant NCM WIRELESS HOLDINGS INC., is a Florida
                                                                                   26 corporation doing business in Miami-Dade County, Florida.
                                                                                   27        7.     Defendants    NCM       Group and NCM Wireless Holdings Inc.
                                                                                   28 (collectively referred to herein as "NCM") do business interchangeably using both
                                        017574.00008
                                        32498841.1
                                                                                                                               -2-
                                                                                                                            COMPLAINT
                                                                            Case 2:21-cv-03440-ODW-SK Document 1 Filed 04/22/21 Page 3 of 18 Page ID #:3



                                                                                    1 names to conduct the same type of business as a means of confusing and
                                                                                    2 perpetuating their ongoing fraud against the public.
                                                                                    3         8.    Defendant RAHMEEN FARUDI (“FARUDI”), an individual, is a
                                                                                    4 resident of Asunción, Paraguay and Florida. On information and belief, FARUDI
                                                                                    5 is an agent, officer, shareholder, and/or member of NCM.
                                                                                    6         9.    Defendant ILAN DORON, an individual, is a citizen and resident of
                                                                                    7 Miami, Miami-Dade County, Florida. DORON is an officer, shareholder, and/or
                                                                                    8 member of NCM.
                                                                                    9         10.   Jurisdiction is proper in the State of California because the Investment
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                   10 Contracts (as further defined below) to Plaintiff expressly obligate payments to
                                                                                   11 Plaintiff, a resident and citizen of California.
                                                                                   12         11.   Venue is proper in the Central District Court of California because
                                        P ASADE NA, C ALI FORNI A 9 110 1-4 86 9
                                         201 SOUTH LAKE AVENUE , SUITE 300
                                           A PROFESSIONAL CORPORATION



                                             TE LEPHO NE: (6 26 ) 583 -86 00




                                                                                   13 Plaintiff is a resident of Los Angeles County and he interacted and did business
                                                 FAX: (626) 583-8610
                                                   ATTORNEYS AT LAW




                                                                                   14 with Defendants from this jurisdiction and Defendants solicited over $1,000,000 in
                                                                                   15 funding from Plaintiff while Plaintiff was residing in Los Angeles County.
                                                                                   16                              GENERAL ALLEGATIONS
                                                                                   17         12.   NCM is a company that, as represented by the Defendants, buys
                                                                                   18 electronic products such as mobile devices, computers, and game consoles to sell
                                                                                   19 to wholesalers. NCM has described its business as follows:
                                                                                   20               NCM Wireless is committed to provide world class
                                                                                   21               service and are [sic] proud to be trusted by both buyers
                                                                                   22               and sellers around the globe. We currently buy and sell
                                                                                   23               into 48 different countries. Wholesalers and investors can
                                                                                   24               benefit from the company's wide network of sales
                                                                                   25               operations.
                                                                                   26               We specialize in high demand products. The company is
                                                                                   27               constantly involved in the dynamic market of the most
                                                                                   28
                                        017574.00008
                                        32498841.1
                                                                                                                              -3-
                                                                                                                           COMPLAINT
                                                                            Case 2:21-cv-03440-ODW-SK Document 1 Filed 04/22/21 Page 4 of 18 Page ID #:4



                                                                                    1               current and popular items. Mobile devices, computers,
                                                                                    2               game consoles and more.
                                                                                    3               NCM's vision is to help wholesalers stay on top of an
                                                                                    4               ever-changing global market by delivering the most
                                                                                    5               sought-after products. As one of the leading brokers in
                                                                                    6               the industry, we can always be trusted to provide our
                                                                                    7               customers with the right products at the right time.
                                                                                    8        13.    On information and belief, FARUDI and DORON are agents, officers
                                                                                    9 and owners of NCM.          In order for NCM to purchase products to sell to its
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                   10 wholesale customers, as alleged by the Defendant, NCM requires substantial
                                                                                   11 capital.
                                                                                   12        14.    On information and belief, FARUDI and DORON manage NCM to
                                        P ASADE NA, C ALI FORNI A 9 110 1-4 86 9
                                         201 SOUTH LAKE AVENUE , SUITE 300
                                           A PROFESSIONAL CORPORATION



                                             TE LEPHO NE: (6 26 ) 583 -86 00




                                                                                   13 defraud lenders, investors, suppliers and customers, among others, in order to
                                                 FAX: (626) 583-8610
                                                   ATTORNEYS AT LAW




                                                                                   14 achieve illegal personal gains.
                                                                                   15        15.    NCM, through FARUDI and DORON, obtains capital by raising
                                                                                   16 money with lenders and investors. Plaintiff is one of the lenders and investors who
                                                                                   17 was defrauded by Defendants’ scheme. Specifically, Defendants, at the direction of
                                                                                   18 FARUDI and DORON, defrauded Plaintiff into financing NCM through the use
                                                                                   19 of various fraudulent misrepresentations and inducement.
                                                                                   20        16.    In fact, not including this lawsuit, five (5) other lawsuits have been
                                                                                   21 brought against NCM and its officers, DORON and FARUDI, in which other
                                                                                   22 plaintiffs alleged that NCM, FARUDI, and DORON failed to repay approximately
                                                                                   23 ten million dollars total in promissory notes and personal guarantees.
                                                                                   24
                                                                                   25 Defendants’ Fraudulent Scheme
                                                                                   26        17.    Beginning in early 2018, FARUDI reached out to Plaintiff and other
                                                                                   27 investors, regarding a potential opportunity with FARUDI's company, NCM.
                                                                                   28 Specifically, on March 12, 2018, Defendant FARUDI, on behalf of and
                                        017574.00008
                                        32498841.1
                                                                                                                              -4-
                                                                                                                           COMPLAINT
                                                                            Case 2:21-cv-03440-ODW-SK Document 1 Filed 04/22/21 Page 5 of 18 Page ID #:5



                                                                                    1 representing all Defendants, emailed Plaintiff stating the details of one deal which
                                                                                    2 “is a simple arbitrage deal and guaranteed money.” (emphasis original). In order
                                                                                    3 to defraud Plaintiff, Defendants referenced other deals they had entered into with
                                                                                    4 other lenders and investors, and stated that for those “all worked out exactly as
                                                                                    5 advertised.”
                                                                                    6        18.     Most, if not all, of the financing negotiations between Plaintiff and
                                                                                    7 Defendants were conducted via e-mail, telephone, text message, or WhatsApp. In
                                                                                    8 all of these communications, Defendants would “guarantee”, continuously and
                                                                                    9 repeatedly, that there was minimal risk of loss.
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                   10        19.     While the investors in NCM would change, the concept of the
                                                                                   11 investments, in the disguise of loans, was always the same: (1) FARUDI or
                                                                                   12 DORON would approach Plaintiff and other similarly situated investors, about a
                                        P ASADE NA, C ALI FORNI A 9 110 1-4 86 9
                                         201 SOUTH LAKE AVENUE , SUITE 300
                                           A PROFESSIONAL CORPORATION



                                             TE LEPHO NE: (6 26 ) 583 -86 00




                                                                                   13 "no risk" or minimal risk opportunity with their company, NCM; (2) FARUDI or
                                                 FAX: (626) 583-8610
                                                   ATTORNEYS AT LAW




                                                                                   14 DORON would request a certain amount of money from Plaintiff in order to
                                                                                   15 allegedly fund NCM's purchase of certain products to fulfill specific purchase
                                                                                   16 orders from NCM's customers; (3) FARUDI or DORON would state that a certain
                                                                                   17 percent return from the sale of the profits was "guaranteed"; and (4) the profits from
                                                                                   18 the sales of the products would be split between NCM and the lender and/or
                                                                                   19 investor.
                                                                                   20        20.     Defendants induced Plaintiff’s investments into NCM for certain
                                                                                   21 purchases of electronic products. The investment structure guarantees Plaintiff’s
                                                                                   22 return of capital and created the partnership between Plaintiff and Defendants.
                                                                                   23 Defendants owe Plaintiff a fiduciary duty.
                                                                                   24        21.     Even when Defendants represented that Plaintiff’s funds would be used
                                                                                   25 for certain purchases, on information and belief, Defendants never so used
                                                                                   26 Plaintiff’s funds but kept those funds for themselves to obtain personal gains.
                                                                                   27
                                                                                   28
                                        017574.00008
                                        32498841.1
                                                                                                                             -5-
                                                                                                                          COMPLAINT
                                                                            Case 2:21-cv-03440-ODW-SK Document 1 Filed 04/22/21 Page 6 of 18 Page ID #:6



                                                                                    1 The Investment Contracts
                                                                                    2        22.     Plaintiff believed Defendant’s scheme and took seriously the risk-free
                                                                                    3 guarantee in terms of the expected return of capital. Plaintiff was defrauded into
                                                                                    4 executing with Defendants notes and promissory notes and guarantees (“Investment
                                                                                    5 Contracts”).      Defendants successfully made Plaintiff’s investments into NCM
                                                                                    6 appear to be loans, with guaranteed interest on principal. Were Plaintiff aware of
                                                                                    7 the fraudulent scheme and Defendants’ true intent to misappropriate Plaintiff’s
                                                                                    8 funds for their personal gains, Plaintiff would not have executed the Investment
                                                                                    9 Contracts nor would Plaintiff have invested into Defendants’ projects.
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                   10        23.     These Investment Contracts specified that, NCM, the borrower,
                                                                                   11 “promises to pay to [Plaintiff], IN LAWFUL MONEY OF THE United States of
                                                                                   12 America, the principal sum of [certain amount]” that upon default, the principal
                                        P ASADE NA, C ALI FORNI A 9 110 1-4 86 9
                                         201 SOUTH LAKE AVENUE , SUITE 300
                                           A PROFESSIONAL CORPORATION



                                             TE LEPHO NE: (6 26 ) 583 -86 00




                                                                                   13 amount plus interest “must be delivered into [Plaintiff’s] account on or before [a
                                                 FAX: (626) 583-8610
                                                   ATTORNEYS AT LAW




                                                                                   14 certain date].”
                                                                                   15        24.     Plaintiff has executed the below Investment Contracts with Defendants:
                                                                                   16        24.1 March 28, 2018 Promissory Note between FARUDI (Borrower) and
                                                                                   17        Plaintiff (Lender) and April 4, 2018 Guaranty by FARUDI in favor of
                                                                                   18        Plaintiff for $250,000.00 in "principal" and $11,625.00 in "interest";
                                                                                   19        24.2 May 6, 2018 Promissory Note between FARUDI (Borrower) and
                                                                                   20        Plaintiff (Lender) and May 6, 2018 Guaranty by Farudi in favor of Plaintiff
                                                                                   21        for $420,000.00 in "principal" and $16,800.00 in "interest";
                                                                                   22        24.3 June 7, 2018 Promissory Note between FARUDI (Borrower) and
                                                                                   23        Plaintiff (Lender) and June 6, 2018 Guaranty by FARUDI in favor of Plaintiff
                                                                                   24        for $600,000.00 in "principal" and $22,800.00 in "interest";
                                                                                   25        24.4 June 15, 2018 Promissory Note between FARUDI (Borrower) and
                                                                                   26        Plaintiff (Lender) and June 15, 2018 Guaranty by FARUDI in favor of
                                                                                   27        Plaintiff for $250,000.00 in "principal" and $11,250.00 in "interest";
                                                                                   28        24.5 July 16, 2018 Promissory Note between FARUDI (Borrower) and
                                        017574.00008
                                        32498841.1
                                                                                                                             -6-
                                                                                                                          COMPLAINT
                                                                            Case 2:21-cv-03440-ODW-SK Document 1 Filed 04/22/21 Page 7 of 18 Page ID #:7



                                                                                    1   Plaintiff (Lender) and July 16, 2018 Guaranty by FARUDI in favor of
                                                                                    2   Plaintiff for $884,050.00 in "principal" and $49,506.80 in "interest";
                                                                                    3   24.6 August 20, 2018 Promissory Note between DORON and NCM
                                                                                    4   (Borrower) and Plaintiff (Lender) for $933,556.80 in "principal" and
                                                                                    5   $36,408.72 in "interest";
                                                                                    6   24.7 September 19, 2018 Promissory Note between DORON and NCM
                                                                                    7   (Borrower) and Plaintiff (Lender) for $969,956.52 in "principal" and
                                                                                    8   $38,798.62 in "interest";
                                                                                    9   24.8 September 28, 2018 Promissory Note between DORON and NCM
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                   10   (Borrower) and Plaintiff (Lender) for $500,000.00 in "principal" and
                                                                                   11   $18,500.00 in "interest";
                                                                                   12   24.9 October 22, 2018 Promissory Note between DORON and NCM
                                        P ASADE NA, C ALI FORNI A 9 110 1-4 86 9
                                         201 SOUTH LAKE AVENUE , SUITE 300
                                           A PROFESSIONAL CORPORATION



                                             TE LEPHO NE: (6 26 ) 583 -86 00




                                                                                   13   (Borrower) and Plaintiff (Lender) for $1,008,764.00 in "principal" and
                                                 FAX: (626) 583-8610
                                                   ATTORNEYS AT LAW




                                                                                   14   $37,324.00 in "interest";
                                                                                   15   24.10 October 29, 2018 Promissory Note between DORON and NCM
                                                                                   16   (Borrower) and Plaintiff (Lender) for $518,500.00 in "principal" and
                                                                                   17   $20,221.50 in "interest";
                                                                                   18   24.11 November 19, 2018 Promissory Note between DORON and NCM
                                                                                   19   (Borrower) and Plaintiff (Lender) for $1,046,088.41 in "principal" and
                                                                                   20   $37,659.18 in "interest";
                                                                                   21   24.12 November 26, 2018 Promissory Note between DORON and NCM
                                                                                   22   (Borrower) and Plaintiff (Lender) for $538,721.50 in "principal" and
                                                                                   23   $20,471.42 in "interest";
                                                                                   24   24.13 December 27, 2018 Promissory Note between DORON and NCM
                                                                                   25   (Borrower) and Plaintiff (Lender) for $1,083,747.59 in "principal" and
                                                                                   26   $43,349.90 in "interest";
                                                                                   27
                                                                                   28
                                        017574.00008
                                        32498841.1
                                                                                                                        -7-
                                                                                                                     COMPLAINT
                                                                            Case 2:21-cv-03440-ODW-SK Document 1 Filed 04/22/21 Page 8 of 18 Page ID #:8



                                                                                    1        25.    On information and belief, Defendants never intended to perform their
                                                                                    2 promises made in the Investment Contracts. Unquestionably, Defendants failed to
                                                                                    3 disclose their true intention and further prevented Plaintiff from discovering their
                                                                                    4 concealed intention by making continuous fraudulent misrepresentations.
                                                                                    5        26.    Even though the Investment Contracts would use terms such as
                                                                                    6 principal and interest, the documents always reflected the terms of the investment.
                                                                                    7        27.    For example, using simplified numbers, when Defendants would
                                                                                    8 pitch an investment deal to Plaintiff, they would state that (1) they had a purchase
                                                                                    9 order from a customer to purchase ten iPhones that they needed to fulfill at the
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                   10 price of $100 per iPhone; (2) they needed an investment of $500 dollars to
                                                                                   11 purchase ten iPhones at the price of $50 per iPhone to sell to the customer; (3)
                                                                                   12 Defendants were guaranteed a 50% return on the sale of the products over a
                                        P ASADE NA, C ALI FORNI A 9 110 1-4 86 9
                                         201 SOUTH LAKE AVENUE , SUITE 300
                                           A PROFESSIONAL CORPORATION



                                             TE LEPHO NE: (6 26 ) 583 -86 00




                                                                                   13 certain number of days by selling the iPhones they purchased for $500 at $1,000
                                                 FAX: (626) 583-8610
                                                   ATTORNEYS AT LAW




                                                                                   14 per iPhone; and (4) Defendants and Plaintiff would split the profit of $500 either
                                                                                   15 50/50 or Plaintiff would receive less, depending upon the deal.
                                                                                   16        28.    Specifically, FARUDI, on behalf of and representing the Defendants,
                                                                                   17 reached out and emailed Plaintiff on July 3, 2018, suggested “New Arrangement
                                                                                   18 Moving Forward.” In this July 3, 2018 email, Defendants proposed all profits
                                                                                   19 split 50/50 and all interest and profits were recommended to be rolled-over to the
                                                                                   20 next deal, among other things. Furthermore, Defendants stated that “all funds that
                                                                                   21 come in, 100% goes back to investors until all debts covered” and that “[e]very
                                                                                   22 deal [is] [sic] fully guaranteed”.
                                                                                   23        29.    As     demonstrated     above,     Defendants       made     numerous
                                                                                   24 misrepresentations that the deals were “no risk” and that the buyer of the products
                                                                                   25 had "significantly more exposure" than Defendants (and Plaintiff as the investor).
                                                                                   26        30.    The fraudulent misrepresentations identified above are typical
                                                                                   27 examples of the misrepresentations that FARUDI and DORON made as to every
                                                                                   28 investment transaction in order to induce Plaintiff to continue to invest with
                                        017574.00008
                                        32498841.1
                                                                                                                              -8-
                                                                                                                           COMPLAINT
                                                                            Case 2:21-cv-03440-ODW-SK Document 1 Filed 04/22/21 Page 9 of 18 Page ID #:9



                                                                                    1 Defendants throughout 2018 and 2019, with continual promises of substantial "no
                                                                                    2 risk" returns. To date, Plaintiff has provided Defendants based on their inducements
                                                                                    3 funds totaling $1,318,845.00 as specified in the below table:
                                                                                    4
                                                                                    5        Wire Date                               Wire Amount
                                                                                    6        4/15/2018                               $250,000.00
                                                                                    7        5/7/2018                                $158,375.00
                                                                                    8        6/8/2018                                $160,470.00
                                                                                    9        6/15/2018                               $250,000.00
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                   10        9/28/2018                               $500,000.00
                                                                                   11
                                                                                   12 Defendants’ Breach
                                        P ASADE NA, C ALI FORNI A 9 110 1-4 86 9
                                         201 SOUTH LAKE AVENUE , SUITE 300
                                           A PROFESSIONAL CORPORATION



                                             TE LEPHO NE: (6 26 ) 583 -86 00




                                                                                   13
                                                 FAX: (626) 583-8610




                                                                                             31. When Plaintiff first provided funds to NCM at the beginning of 2018,
                                                   ATTORNEYS AT LAW




                                                                                   14 Plaintiff thought it would be a one-time loan with guaranteed interest. In fact, at
                                                                                   15 first, NCM returned Plaintiff's loan principal plus Plaintiff's portion of the interest
                                                                                   16 as promised.
                                                                                   17       32. However, in M a y 2018, DORON and FARUDI convinced Plaintiff
                                                                                   18 to keep his funds in NCM instead of pulling the principal and interest out of NCM,
                                                                                   19 as a way to ensure that DORON, FARUDI, and NCM always had access to needed
                                                                                   20 capital. Particularly, in FARUDI’s May 2, 2018 emails to Plaintiff, Defendants
                                                                                   21 presented a purported rush deal “[w]e can just roll your funds + profit into it if you
                                                                                   22 like?” because “the funds would be needed so quickly”. DORON and FARUDI
                                                                                   23 represented that doing so would result in Plaintiff obtaining an even greater return by
                                                                                   24 “making higher margin”, as NCM's business was purportedly doing well and NCM
                                                                                   25 continuously required additional capital to fund new purchases for its wholesale
                                                                                   26 customers.
                                                                                   27        33.    Plaintiff agreed, relying on the fraudulent misrepresentations by
                                                                                   28 DORON and FARUDI, that if Plaintiff did not pull his funds out of NCM by a
                                        017574.00008
                                        32498841.1
                                                                                                                              -9-
                                                                                                                           COMPLAINT
                                                                      Case 2:21-cv-03440-ODW-SK Document 1 Filed 04/22/21 Page 10 of 18 Page ID #:10



                                                                                    1 certain date during any given quarter, then the interest and profits left in NCM's
                                                                                    2 accounts became additional principal owed to Plaintiff as they would be rolled to the
                                                                                    3 next round. Plaintiff reserved the right to pull funds out of the portfolio at any given
                                                                                    4 time.
                                                                                    5         34.   When Plaintiff and similarly situated investors brought their concerns
                                                                                    6 to Defendants regarding repayment of their funds loaned and invested, Defendants
                                                                                    7 never failed to provide more fraudulent and empty promises. For instance, on
                                                                                    8 November 9, 2018, FARUDI, on behalf of and representing the Defendants, emailed
                                                                                    9 Plaintiff stating that: “after speaking with Ilan [DORON] and reviewing all the info,
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                   10 I have zero concerns….NOTHING TO HIDE.”
                                                                                   11         35.   Beginning at the end of 2018 or early 2019, Plaintiff realized that he
                                                                                   12 needed to enter into a more formal agreement with NCM setting forth the terms of
                                        P ASADE NA, C ALI FORNI A 9 110 1-4 86 9
                                         201 SOUTH LAKE AVENUE , SUITE 300
                                           A PROFESSIONAL CORPORATION



                                             TE LEPHO NE: (6 26 ) 583 -86 00




                                                                                   13 his financing to NCM. This is because, by this time, Plaintiff had been defrauded
                                                 FAX: (626) 583-8610
                                                   ATTORNEYS AT LAW




                                                                                   14 into providing Defendants millions of dollars and had kept the funds in NCM’s
                                                                                   15 portfolio, to have the interest rolled to the next round as principal and therefore to
                                                                                   16 generate more gains. Plaintiff and other investors began negotiating with NCM a
                                                                                   17 “Working Capital Investment Agreement.”
                                                                                   18         36.   While the Working Capital Investment Agreement was being
                                                                                   19 negotiated by the Parties, Plaintiff continued to finance NCM whenever NCM
                                                                                   20 would bring him another “opportunity.” The Parties negotiated the Working Capital
                                                                                   21 Investment Agreement for over a year.            Even though the Working Capital
                                                                                   22 Investment Agreement had not been signed, the parties continued to operate and
                                                                                   23 conduct business transactions with one another as if it had been.
                                                                                   24         37.   In 2020, Defendants informed Plaintiff that Defendants' money had
                                                                                   25 "dried up", and that Defendants did not have the funds to repay the funds
                                                                                   26 Plaintiff had loaned and invested, with the guaranteed interest, as Defendants had
                                                                                   27 continually promised up to that point.
                                                                                   28
                                        017574.00008
                                        32498841.1
                                                                                                                              - 10 -
                                                                                                                           COMPLAINT
                                                                      Case 2:21-cv-03440-ODW-SK Document 1 Filed 04/22/21 Page 11 of 18 Page ID #:11



                                                                                    1         38.    As evidence of NCM's continuous fraudulent misrepresentations and
                                                                                    2 just one example out of many, on March 11, 2020, FARUDI sent Plaintiff an
                                                                                    3 email that copied DORON stating that “Please be 1000% assured that the business
                                                                                    4 is healthy, no capital is at risk…” and “Again, none of the capital is at risk, we are
                                                                                    5 still making money, but we are obviously generating a lower return on capital due
                                                                                    6 to increased cycle times.”
                                                                                    7         39.    FARUDI, on behalf of and representing all Defendants, also repeatedly
                                                                                    8 reached out to Plaintiff to assure Plaintiff he could continue to rely on Defendants’
                                                                                    9 fraudulent promises regarding repayments.            For instance, on June 27, 2020,
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                   10 FARUDI sent Plaintiff a text message stating that “I assure u. Guarantee it. Don’t
                                                                                   11 worry. We are prioritizing ur payments.”
                                                                                   12         40.    To further defraud Plaintiff, Defendants proposed a payment plan on
                                        P ASADE NA, C ALI FORNI A 9 110 1-4 86 9
                                         201 SOUTH LAKE AVENUE , SUITE 300
                                           A PROFESSIONAL CORPORATION



                                             TE LEPHO NE: (6 26 ) 583 -86 00




                                                                                   13 July 9, 2020. Months after, on October 23, 2020, Defendants proposed and sent to
                                                 FAX: (626) 583-8610
                                                   ATTORNEYS AT LAW




                                                                                   14 Plaintiff a term sheet for Plaintiff’s participation in a creditor pool.
                                                                                   15         41.    On December 6, 2020, Plaintiff emailed FARUDI and DORON stating
                                                                                   16 that: “I have been amenable to the terms that you have provided me on multiple
                                                                                   17 occasions this year….However, I have not received any communication regarding
                                                                                   18 progress of the terms nor my December payment.”               Had Plaintiff known that
                                                                                   19 Defendants never intended to repay all of Plaintiff’s funds loaned and invested,
                                                                                   20 Plaintiff would not have agreed to any of the terms or provided further financing to
                                                                                   21 Defendants.
                                                                                   22         42.    In early 2021, it became apparent that Defendants were not making any
                                                                                   23 effort to pay back the funds Plaintiff had loaned and invested. On information and
                                                                                   24 belief, Defendants had been using and are continuously using Plaintiff’s funds for
                                                                                   25 their personal gains.
                                                                                   26         43.    Defendants kept defrauding Plaintiff into believing that at least some of
                                                                                   27 the funds would be returned.         For instance, during the early months of 2021,
                                                                                   28 Defendants, through DORON, repeatedly assured Plaintiff that payments would
                                        017574.00008
                                        32498841.1
                                                                                                                               - 11 -
                                                                                                                            COMPLAINT
                                                                      Case 2:21-cv-03440-ODW-SK Document 1 Filed 04/22/21 Page 12 of 18 Page ID #:12



                                                                                    1 occur or that Defendants would agree to an assignment for the benefit of creditors.
                                                                                    2 However, none of what Defendants promised occurred and instead there were
                                                                                    3 further excuses, one after another, accompanied with requests that Plaintiff wait a
                                                                                    4 little longer for repayment or an assignment of claims.
                                                                                    5        44.    To date, Defendants have defrauded Plaintiff into executing at least
                                                                                    6 eighteen (18) Investment Contracts with Defendants and transferring funds to them
                                                                                    7 totaling $1,318,845.00 in principal. To date, all of these investments have reached
                                                                                    8 their maturity. However, Plaintiff has received only $18,460.00 in the course of
                                                                                    9 over three (3) years.       Plaintiff is entitled to a repayment of no less than
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                   10 $2,657,023.35, pursuant to the Investment Contracts, plus interest. Plaintiff’s funds
                                                                                   11 loaned and invested are further detailed below:
                                                                                   12               Total Out-of-                                     Total Coming
                                        P ASADE NA, C ALI FORNI A 9 110 1-4 86 9
                                         201 SOUTH LAKE AVENUE , SUITE 300




                                                                                       Due Date     pocket            Annual Interest  Total Interest Back
                                           A PROFESSIONAL CORPORATION



                                             TE LEPHO NE: (6 26 ) 583 -86 00




                                                                                   13
                                                 FAX: (626) 583-8610
                                                   ATTORNEYS AT LAW




                                                                                   14 -               $250,000.00           $11,625.00   $11,625.00       $261,625.00
                                                                                       -              $408,375.00           $31,155.00   $31,155.00       $439,530.00
                                                                                   15     7/9/2018    $568,845.00           $53,955.00   $53,955.00       $622,800.00
                                                                                   16    7/18/2018    $818,845.00           $65,205.00   $65,205.00       $884,050.00
                                                                                         8/16/2018    $818,845.00          $114,711.80  $114,711.80       $933,556.80
                                                                                   17    9/19/2018    $818,845.00          $151,120.52  $151,120.52       $969,965.52
                                                                                   18 10/22/2018      $818,845.00          $189,919.14  $189,919.14     $1,008,764.14
                                                                                       10/29/2018 $1,318,845.00            $208,419.14  $208,419.14     $1,527,264.14
                                                                                   19 11/21/2018 $1,318,845.00             $245,743.41  $245,743.41     $1,564,588.41
                                                                                   20    12/3/2018 $1,318,845.00           $265,964.91  $265,964.91     $1,584,809.91
                                                                                       12/27/2018 $1,318,845.00            $303,624.09  $303,624.09     $1,622,469.09
                                                                                   21     1/4/2019 $1,318,845.00           $324,095.51  $324,095.51     $1,642,940.51
                                                                                   22    1/26/2019 $1,318,845.00            $43,349.90  $367,445.41     $1,686,290.41
                                                                                          2/8/2019 $1,318,845.00            $64,040.04  $388,135.55     $1,706,980.55
                                                                                   23    2/28/2019 $1,318,845.00           $111,941.69  $436,037.19     $1,754,882.19
                                                                                   24    2/28/2019 $1,318,845.00           $128,178.41  $452,273.92     $1,771,118.92
                                                                                         3/31/2019 $1,318,845.00           $191,053.13  $515,148.64     $1,833,993.64
                                                                                   25    4/30/2019 $1,318,845.00           $255,059.51  $579,155.02     $1,898,000.02
                                                                                   26    5/31/2019 $1,318,845.00           $322,438.51  $646,534.02     $1,965,379.02
                                                                                         6/30/2019 $1,318,845.00           $393,781.77  $717,877.28     $2,036,722.28
                                                                                   27    7/31/2019 $1,318,845.00           $465,881.74  $789,977.25     $2,108,822.25
                                                                                   28    8/31/2019 $1,318,845.00           $539,901.40  $863,996.91     $2,182,841.91
                                        017574.00008
                                        32498841.1
                                                                                                                             - 12 -
                                                                                                                          COMPLAINT
                                                                      Case 2:21-cv-03440-ODW-SK Document 1 Filed 04/22/21 Page 13 of 18 Page ID #:13



                                                                                    1    9/30/2019     $1,318,845.00      $616,737.43      $940,832.94       $2,259,677.94
                                                                                    2   10/31/2019     $1,318,845.00      $696,730.03     $1,020,825.54      $2,339,670.54
                                                                                        11/30/2019     $1,318,845.00      $778,852.47     $1,102,947.98      $2,421,792.98
                                                                                    3   12/31/2019     $1,318,845.00      $864,099.58     $1,188,195.09      $2,507,040.09
                                                                                    4    1/31/2020     $1,318,845.00      $952,096.69     $1,276,192.20      $2,595,037.20
                                                                                         2/29/2020     $1,318,845.00     $1,032,542.84    $1,356,638.35      $2,675,483.35
                                                                                    5    3/30/2020     $1,318,845.00     $1,032,542.84    $1,356,638.35      $2,675,483.35
                                                                                    6
                                                                                    7                             FIRST CAUSE OF ACTION
                                                                                    8                         (FOR FRAUD – FALSE PROMISE)
                                                                                    9        45.     Plaintiff refers to and incorporates by reference the allegations of
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                   10 Paragraphs 1 through 44, inclusive, as though said allegations were fully set forth at
                                                                                   11 length herein.
                                                                                   12        46.     Defendants made multiple and continuous promises to Plaintiff through
                                        P ASADE NA, C ALI FORNI A 9 110 1-4 86 9
                                         201 SOUTH LAKE AVENUE , SUITE 300
                                           A PROFESSIONAL CORPORATION



                                             TE LEPHO NE: (6 26 ) 583 -86 00




                                                                                   13 the execution of the Investment Contracts.
                                                 FAX: (626) 583-8610
                                                   ATTORNEYS AT LAW




                                                                                   14       47. Defendants never intended to perform their promises pursuant to the
                                                                                   15 Investment Contracts when they entered into these contracts with Plaintiff.
                                                                                   16        48.     Defendants intended that Plaintiff rely on Defendants’ fraudulent
                                                                                   17 promises under the Investment Contracts. Worse, Defendants’ fraudulent promises
                                                                                   18 were continuous and led to the execution of multiple Investment Contracts and
                                                                                   19 further detriment to Plaintiff.
                                                                                   20        49. Plaintiff replied on Defendants’ false promises and kept providing
                                                                                   21 funds to finance NCM.
                                                                                   22        50.     Defendants failed to perform their promised acts in that Defendants
                                                                                   23 failed to repay Plaintiff his investment funds with interests and profits.
                                                                                   24        51. As a direct and proximate result of Plaintiff’s reliance on Defendants’
                                                                                   25 fraudulent scheme, Plaintiff has been harmed and has not been repaid in full for the
                                                                                   26 loans and investments made to Defendants.
                                                                                   27       52. Plaintiff’s reliance on Defendants’ fraudulent promises was a
                                                                                   28 substantial factor in causing Plaintiff’s harm.
                                        017574.00008
                                        32498841.1
                                                                                                                             - 13 -
                                                                                                                          COMPLAINT
                                                                      Case 2:21-cv-03440-ODW-SK Document 1 Filed 04/22/21 Page 14 of 18 Page ID #:14



                                                                                    1
                                                                                    2                             SECOND CAUSE OF ACTION
                                                                                    3      (FOR BREACH OF FIDUCIARY DUTY OF UNDIVIDED LOYALTY)
                                                                                    4        53.    Plaintiff refers to and incorporates by reference the allegations of
                                                                                    5 Paragraphs 1 through 52, inclusive, as though said allegations were fully set forth at
                                                                                    6 length herein.
                                                                                    7        54.    Defendants induced Plaintiff’s investments into NCM for certain
                                                                                    8 purchases of electronic products. The investment structure guaranteed Plaintiff’s
                                                                                    9 return of capital and created the partnership between Plaintiff and Defendants.
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                   10 Defendants owe Plaintiff a fiduciary duty.
                                                                                   11        55.    Defendants knowingly and continuously misappropriated Plaintiff’s
                                                                                   12 funds for personal gains. Defendants’ actions were against Plaintiff’s interest in
                                        P ASADE NA, C ALI FORNI A 9 110 1-4 86 9
                                         201 SOUTH LAKE AVENUE , SUITE 300
                                           A PROFESSIONAL CORPORATION



                                             TE LEPHO NE: (6 26 ) 583 -86 00




                                                                                   13 connection with Plaintiff’s multiple and continuous payments to NCM and the
                                                 FAX: (626) 583-8610
                                                   ATTORNEYS AT LAW




                                                                                   14 investment structure/partnership.
                                                                                   15        56.    Plaintiff never gave informed consent to Defendants’ conduct as to
                                                                                   16 keeping Plaintiff’s funds for Defendants’ personal benefits.
                                                                                   17        57.    As a direct and proximate result of Defendants’ breach of their duty of
                                                                                   18 undivided loyalty, Plaintiff has not been repaid in full for his loans and investments
                                                                                   19 to Defendants. Defendants’ breach of their fiduciary duty was a substantial factor in
                                                                                   20 causing Plaintiff’s harm.
                                                                                   21
                                                                                   22                             THIRD CAUSE OF ACTION
                                                                                   23                  (FOR BREACH OF INVESTMENT CONTRACTS)
                                                                                   24        58.    Plaintiff refers to and incorporates by reference the allegations of
                                                                                   25 Paragraphs 1 through 57, inclusive, as though said allegations were fully set forth at
                                                                                   26 length herein.
                                                                                   27        59.    The Investment Contracts specified that, NCM, the borrower,
                                                                                   28 “promises to pay to [Plaintiff], in lawful money of the United States of America, the
                                        017574.00008
                                        32498841.1
                                                                                                                             - 14 -
                                                                                                                          COMPLAINT
                                                                      Case 2:21-cv-03440-ODW-SK Document 1 Filed 04/22/21 Page 15 of 18 Page ID #:15



                                                                                    1 principal sum of [certain amount]” that upon default, the principal amount plus
                                                                                    2 interest “must be delivered into [Plaintiff’s] account on or before [a certain date].”
                                                                                    3         60.   At all times relevant herein, Plaintiff has duly performed all covenants,
                                                                                    4 conditions and obligations to be performed on his part under the Investment
                                                                                    5 Contracts, except as such performance was rendered superfluous or prevented or
                                                                                    6 excused by acts or omissions of Defendants, or by acts or omissions of those for
                                                                                    7 whose acts and omissions Defendants are responsible, or by force majeure, or by
                                                                                    8 impossibility, by impracticality, by frustration or prevention by acts of government
                                                                                    9 entities or inspectors; or except as such performance was waived by acts or
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                   10 omissions of Defendants or except as Defendants by acts or omissions, are estopped
                                                                                   11 to rely upon any failure of Plaintiff to perform.
                                                                                   12         61.   Plaintiff is informed and believes, and thereupon alleges, that
                                        P ASADE NA, C ALI FORNI A 9 110 1-4 86 9
                                         201 SOUTH LAKE AVENUE , SUITE 300
                                           A PROFESSIONAL CORPORATION



                                             TE LEPHO NE: (6 26 ) 583 -86 00




                                                                                   13 Defendants breached the Investment Contracts, inter alia, by failing to deliver
                                                 FAX: (626) 583-8610
                                                   ATTORNEYS AT LAW




                                                                                   14 Plaintiff’s principal funds plus interest into Plaintiff’s account upon default of the
                                                                                   15 respective loans and investments.
                                                                                   16         62.   As a direct and proximate result of the breaches set forth above,
                                                                                   17 Plaintiff has not been repaid in full on his loans and investments to Defendants.
                                                                                   18 Defendants’ breach of the Investment Contracts was a substantial factor in causing
                                                                                   19 Plaintiff’s harm.
                                                                                   20
                                                                                   21                            FOURTH CAUSE OF ACTION
                                                                                   22    (FOR BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND
                                                                                   23                                    FAIR DEALING)
                                                                                   24         63.   Plaintiff refers to and incorporates by reference the allegations of
                                                                                   25 Paragraphs 1 through 62, inclusive, as though said allegations were fully set forth at
                                                                                   26 length herein.
                                                                                   27         64.   Plaintiff and Defendants executed the Investment Contracts starting
                                                                                   28 from early 2018. Every contract imposes the duty of good faith and fair dealing
                                        017574.00008
                                        32498841.1
                                                                                                                              - 15 -
                                                                                                                           COMPLAINT
                                                                      Case 2:21-cv-03440-ODW-SK Document 1 Filed 04/22/21 Page 16 of 18 Page ID #:16



                                                                                    1 upon the parties in performance and enforcement of the contracts, here, the
                                                                                    2 Investment Contracts.
                                                                                    3         65.    Defendants have acted in bad faith by misrepresenting to Plaintiff about
                                                                                    4 borrower NCM’s financial status.
                                                                                    5         66.    Further, Defendants have wrongfully and intentionally breached the
                                                                                    6 duty of good faith by defrauding Plaintiff into further providing funds to finance
                                                                                    7 NCM.
                                                                                    8         67.    As a direct and proximate result of the breach of the covenant of good
                                                                                    9 faith and fair dealing, Plaintiff has not been repaid in full on his loans and
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                   10 investments to Defendants. Had Plaintiff known Defendants never intended to pay
                                                                                   11 back the funds, Plaintiff would not have executed the Investment Contracts and
                                                                                   12 ceased working on providing more funds to Defendants.
                                        P ASADE NA, C ALI FORNI A 9 110 1-4 86 9
                                         201 SOUTH LAKE AVENUE , SUITE 300
                                           A PROFESSIONAL CORPORATION



                                             TE LEPHO NE: (6 26 ) 583 -86 00




                                                                                   13         68.    Defendants’ breach of the Investment Contracts was a substantial factor
                                                 FAX: (626) 583-8610
                                                   ATTORNEYS AT LAW




                                                                                   14 in causing Plaintiff’s harm.
                                                                                   15
                                                                                   16                              FIFTH CAUSE OF ACTION
                                                                                   17                             (FOR UNJUST ENRICHMENT)
                                                                                   18         69.    Plaintiff refers to and incorporates by reference the allegations of
                                                                                   19 Paragraphs 1 through 68, inclusive, as though said allegations were fully set forth at
                                                                                   20 length herein.
                                                                                   21         70.    Defendants owe a legal duty to Plaintiff to not unfairly or unduly take
                                                                                   22 advantage of Plaintiff or commit wrongful acts in order to unjustly enrich
                                                                                   23 themselves at Plaintiff’s expense and detriment or at the expense and detriment of
                                                                                   24 Plaintiff’s property or financial interests.
                                                                                   25         71.    Defendants      unjustly    enriched   themselves     by    wrongfully
                                                                                   26 misappropriating, converting, taking, utilizing or managing the property and
                                                                                   27 financial interests of Plaintiff.
                                                                                   28         72.    Defendants received a benefit that they otherwise would not have
                                        017574.00008
                                        32498841.1
                                                                                                                               - 16 -
                                                                                                                            COMPLAINT
                                                                      Case 2:21-cv-03440-ODW-SK Document 1 Filed 04/22/21 Page 17 of 18 Page ID #:17



                                                                                    1 achieved.
                                                                                    2        73.    Defendants’ acts and omissions leading to Defendants’ unjust
                                                                                    3 enrichment were the actual and proximate cause of harm to Plaintiff. In particular,
                                                                                    4 believing the funds loaned and invested in NCM would be repaid, Plaintiff
                                                                                    5 continued provide financing to Defendants throughout the past three (3) years.
                                                                                    6        74.    Plaintiff demands restitution and judgment against Defendants in an
                                                                                    7 amount to be proven at trial.
                                                                                    8
                                                                                    9                             SIXTH CAUSE OF ACTION
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                   10               (FOR UNFAIR COMPETITION IN VIOLATION OF
                                                                                   11       BUSINESS AND PROFESSIONS CODE SECTION 17200, ET SEQ. )
                                                                                   12        75.    Plaintiff refers to and incorporates by reference the allegations of
                                        P ASADE NA, C ALI FORNI A 9 110 1-4 86 9
                                         201 SOUTH LAKE AVENUE , SUITE 300
                                           A PROFESSIONAL CORPORATION



                                             TE LEPHO NE: (6 26 ) 583 -86 00




                                                                                   13 Paragraphs 1 through 74, inclusive, as though said allegations were fully set forth at
                                                 FAX: (626) 583-8610
                                                   ATTORNEYS AT LAW




                                                                                   14 length herein.
                                                                                   15        76.    Business and Professions Code section 17200 et seq. (the Unfair
                                                                                   16 Competition Law or UCL) prohibits any unlawful, unfair or fraudulent business act
                                                                                   17 or practice, any unfair, deceptive, untrue or misleading advertising, and any
                                                                                   18 violation of Business and Professions Code 3 section 17500 et seq.
                                                                                   19        77.    Defendants violated the UCL by engaging in unlawful, unfair, and
                                                                                   20 fraudulent business acts or practices, including but not limited to: (a) knowingly and
                                                                                   21 intentionally defrauding Plaintiff into executing the Investment Contracts; (2)
                                                                                   22 making and/or disseminating false, misleading, and deceptive statements to the
                                                                                   23 public.
                                                                                   24
                                                                                   25                                       PRAYER
                                                                                   26        WHEREFORE, Plaintiff prays for judgment against Defendants, and each of
                                                                                   27 them, as follows:
                                                                                   28        1.     For the repayment of Plaintiff’s funds with agreed-upon interest;
                                        017574.00008
                                        32498841.1
                                                                                                                             - 17 -
                                                                                                                          COMPLAINT
                                                                      Case 2:21-cv-03440-ODW-SK Document 1 Filed 04/22/21 Page 18 of 18 Page ID #:18



                                                                                    1        2.     For attorneys’ fees, costs and expenses Plaintiff incurred herein;
                                                                                    2        3.     For interest as provided by law;
                                                                                    3        4.     For punitive damages as the Court may deem just and proper;
                                                                                    4        5.     For equitable relief under Business and Professions Code, sections
                                                                                    5 17203, 17204 and 17535 and the equitable powers of this Court, Defendants,
                                                                                    6 together with their successors and assignees and all persons who act in concert with
                                                                                    7 them or on their behalf, be permanently enjoined from engaging in any of the
                                                                                    8 unlawful, unfair and fraudulent business acts and practices and deceptive advertising
                                                                                    9 described in this Complaint; be required to take such actions and adopt such
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                   10 measures as are necessary to prevent Defendants from engaging in any further such
                                                                                   11 acts, practices and advertising and be ordered to restore to any person any money or
                                                                                   12 property that Defendants may have acquired by means of the unlawful, unfair and
                                        P ASADE NA, C ALI FORNI A 9 110 1-4 86 9
                                         201 SOUTH LAKE AVENUE , SUITE 300
                                           A PROFESSIONAL CORPORATION



                                             TE LEPHO NE: (6 26 ) 583 -86 00




                                                                                   13 fraudulent business acts and practices and deceptive advertising described in this
                                                 FAX: (626) 583-8610
                                                   ATTORNEYS AT LAW




                                                                                   14 Complaint.
                                                                                   15        6.     For civil penalty under Business and Professions Code section 17206,
                                                                                   16 Defendants be assessed a civil penalty in the amount of $2,500 for each violation of
                                                                                   17 the UCL, according to proof.
                                                                                   18        7.     For such other and further relief as the Court may deem just and proper.
                                                                                   19
                                                                                   20 Dated: April 22, 2021                 ATKINSON, ANDELSON, LOYA, RUUD &
                                                                                                                            ROMO
                                                                                   21
                                                                                   22                                       By:
                                                                                                                                  Damian J. Martinez
                                                                                   23                                             Attorneys for Plaintiff Andrew Berman
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28
                                        017574.00008
                                        32498841.1
                                                                                                                              - 18 -
                                                                                                                           COMPLAINT
